92 F.3d 1485
UNITED STATES of America, Plaintiff-Appellee,v.Guy Jerome URSERY, Defendant-Appellant.
No. 94-1127.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1996.

On remand from the Supreme Court of the United States, --- U.S. ----, 116 S.Ct. 2135, 135 L.Ed.2d 549.
Before:  JONES, CONTIE, and MILBURN, Circuit Judges.

ORDER

1
The United States Supreme Court has ordered that the court's opinion in  United States v. Ursery, 59 F.3d 568 (6th Cir.1995) be reversed and vacated.  Accordingly, the opinion is hereby VACATED.   The case will be set for rehearing on the other issues, other than the double jeopardy issue, raised in defendant's appeal.